DETAILED ACTION
This is in response to Applicant’s reply dated 1/5/22.  Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,750,461. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.  For comparison, see the table below.
Instant Application
US Pat. 10,750,461
1. A method performed by a user equipment (UE) configured to operate in a wireless communication system, the method comprising: 

receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; 

Wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions, wherein the plurality of sets are separated from each other by a time duration, and wherein the time duration is identical to a length of the unit region in a time domain.
1. A method for receiving a synchronization signal (SS)/physical broadcast channel (PBCH) block by a user equipment (UE) in a wireless communication system, the method comprising: receiving, in a frequency band greater than 6 GHz, the SS/PBCH block via a half frame, based on a subcarrier spacing for the SS/PBCH block being 120 kHz: wherein a 2 slots included in the half frame have 2 groups of candidate SS/PBCH block regions, each of the candidate SS/PBCH block regions includes 4 orthogonal frequency division multiplexing (OFDM) symbols, and each of the 2 groups includes 2 consecutive candidate SS/PBCH block regions, wherein, in the 2 slots, 4 OFDM symbols are located between the 2 groups, 4 OFDM symbols are located before one of the 2 groups, and 4 OFDM symbols are located after other of the 2 groups, wherein the 2 slots are grouped to a unit region and the half frame includes 16 unit regions, wherein the 16 unit regions in the half frame are distributed in 4 sets of 4 consecutive unit regions in each set, wherein each set is separated by an interval that is equal to a duration of the unit region, and wherein the duration of the unit region is equal to 0.25 ms.
7. A user equipment (UE) configured to operate in a wireless communication system, the UE comprising: at least one processor; and at least one computer readable memory coupled with the at least one processor and storing instructions that, based on being 

receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions, wherein the plurality of sets are separated from each other by a time duration, and wherein the time duration is identical to a length of the unit region in a time domain.
a frequency band greater than 6 GHz, the SS/PBCH block via a half frame, based on a subcarrier spacing for the SS/PBCH block being 120 kHz: wherein a 2 slots included in the half frame have 2 groups of candidate SS/PBCH block regions, each of the candidate SS/PBCH block regions includes 4 orthogonal frequency division multiplexing (OFDM) symbols and each of the 2 groups includes 2 consecutive candidate SS/PBCH block regions, wherein, in the 2 slots, 4 OFDM symbols are located between the 2 groups, 4 OFDM symbols are located before one of the 2 groups, and 4 OFDM symbols are located after other of the 2 groups, wherein the 2 slots are grouped to a unit region and the half frame includes 16 unit regions, wherein the 16 unit regions in the half frame are distributed in 4 sets of 4 consecutive unit regions in each set, wherein each set is separated by an interval that is equal to a duration of the unit region, and wherein the duration of the unit region is equal to 0.25 ms.


Claims 1, 7, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 13, and 15 of U.S. Patent No. 10,687,292. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.  For comparison, see the table below.
Instant Application
US PAT. 10,687,292
1. A method performed by a user equipment (UE) configured to operate in a wireless communication system, the method comprising: 

receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; 

Wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions, wherein the plurality of sets are separated from each other by a time duration, and wherein the time duration is identical to a length of the unit region in a time domain.
1. A method of processing a downlink signal by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station (BS), a downlink signal in a frequency band that is greater than 6 GHz; and processing the downlink signal to detect at least one synchronization signal block (SSB) comprising a plurality of symbols, wherein the downlink signal comprises a plurality of candidate SSB regions for the at least one SSB, wherein, for a subcarrier spacing of 120 kHz, first symbol positions for the plurality of candidate SSB regions within a half-frame are indexed by [4, 8, 16, 20]+28*n, where n=0, 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, and where n=0 is for an initial symbol position in the half-frame, wherein for the subcarrier spacing of 120 kHz, a first number of time slots in each of a plurality of unit regions in the half-frame is equal to 2 time slots, wherein a first number of symbols that separate two groups of candidate SSB regions in each unit region is equal to 4 symbols, and wherein each group among the two groups is defined by 2 adjacent candidate SSB regions spanning 8 consecutive symbols in time.
in view of
5.  wherein the half-frame comprising the plurality of unit regions is defined by 16 unit regions, and wherein the 16 unit regions in the half-frame are distributed in 4 sets of 4 adjacent unit regions in each set, with each set separated by an interval that is equal to a duration of a single unit region.


receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions, wherein the plurality of sets are separated from each other by a time duration, and wherein the time duration is identical to a length of the unit region in a time domain.
9. A user equipment (UE) configured to process a downlink signal in a wireless communication system, the UE comprising: a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: receiving, from a base station (BS), a downlink signal in a frequency band that is greater than 6 GHz; and processing the downlink signal to detect at least one synchronization signal block (SSB) comprising a plurality of symbols, wherein the downlink signal comprises a plurality of candidate SSB regions for the at least one SSB, wherein, for a subcarrier spacing of 120 kHz, first symbol positions for the plurality of candidate SSB regions within a half-frame are indexed by [4, 8, 16, 20]+28*n, where n=0, 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, and where n=0 is for an initial symbol position in the half-frame, wherein for the subcarrier spacing of 120 kHz, a first number of time slots in each of a plurality of unit regions in the half-frame is equal to 2 time slots, wherein a first number of symbols that separate two groups of candidate SSB regions in each unit region is equal to 4 symbols, and wherein each group among the two groups is defined by 2 adjacent candidate SSB regions spanning 8 consecutive symbols in time.
in view of 
5.  wherein the half-frame comprising the plurality of unit regions is defined by 16 unit regions, and wherein the 16 unit regions in the half-frame are distributed in 4 4 adjacent unit regions in each set, with each set separated by an interval that is equal to a duration of a single unit region.


Transmitting, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be transmitted are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions, wherein the plurality of sets are separated from each other by a time duration, and wherein the time duration is identical to a length of the unit region in a time domain. 

13. A method of transmitting, by a base station (BS), a downlink signal in a wireless communication system, the method comprising: determining a downlink signal comprising at least one synchronization signal block (SSB) comprising a plurality of symbols; and transmitting, to a user equipment (UE), the downlink signal in a frequency band that is greater than 6 GHz, wherein the downlink signal comprises a plurality of candidate SSB regions for the at least one SSB, wherein, for a subcarrier spacing of 120 kHz, first symbol positions for the plurality of candidate SSB regions within a half-frame are indexed by [4, 8, 16, 20]+28*n, where n=0, 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, and where n=0 is an initial symbol position in the half-frame, wherein for the subcarrier spacing of 120 kHz, a first number of time slots in each of a plurality of unit regions in the half-frame is equal to 2 time slots, wherein a first number of symbols that separate two groups of candidate SSB regions in each unit region is equal to 4 symbols, and wherein each group among the two groups is defined by 2 adjacent candidate SSB regions spanning 8 consecutive symbols in time.
in view of 
5.  wherein the half-frame comprising the plurality of unit regions is defined by 16 unit regions, and wherein the 16 unit regions in the half-frame are distributed in 4 sets of 4 adjacent unit regions in each set, with each set separated by an interval that is equal to a duration of a single unit region.


transmitting, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be transmitted are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions, wherein the plurality of sets are separated from each other by a time duration, and wherein the time duration is identical to a length of the unit region in a time domain.
15. A base station (BS) configured to transmit a downlink signal in a wireless communication system, the BS comprising: a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: determining a downlink signal comprising at least one synchronization signal block (SSB) comprising a plurality of symbols; and transmitting, to a user equipment (UE) through the transceiver, the downlink signal in a frequency band that is greater than 6 GHz, wherein the downlink signal comprises a plurality of candidate SSB regions for the at least one SSB, wherein, for a subcarrier spacing of 120 kHz, first symbol positions for the plurality of candidate SSB regions within a half-frame are indexed by [4, 8, 16, 20]+28*n, where n=0, 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, and where n=0 is an initial symbol position in the half-frame, wherein for the subcarrier spacing of 120 kHz, a first number of time slots in each of a plurality of unit regions in the half-frame is equal to 2 time slots, wherein a first number of symbols that separate two groups of candidate SSB regions in each unit region is equal to 4 symbols, and wherein each group among the two groups is defined by 2 adjacent candidate SSB regions spanning 8 consecutive symbols in time.
in view of 
4 adjacent unit regions in each set, with each set separated by an interval that is equal to a duration of a single unit region.


Claims 1, 7, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9 of U.S. Patent No. 10,638,437. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.  For comparison, see the table below.
Instant Application
US PAT. 10,638,437
1. A method performed by a user equipment (UE) configured to operate in a wireless communication system, the method comprising: 

receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; 

Wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively the time duration is identical to a length of the unit region in a time domain.



receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions, wherein the plurality of sets are separated from each other by a time duration, and wherein the time duration is identical to a length of the unit region in a time domain.
7. A UE receiving a synchronization signal block (SSB) in a wireless communication system, the UE comprising: a transceiver for transmitting/receiving signals to/from a base station; and a processor connected to the transceiver is configured to: control the transceiver to receive at least one SSB mapped to a plurality of symbols from a base station (BS), control the transceiver to transmit synchronization signal information obtained based on the at least one SSB to the BS, wherein a first and a second region for candidate SSBs in which the at least one SSB can be received are allocated in a unit region, wherein the unit region is composed of a plurality of slots including the plurality of symbols, wherein a number of symbols between the first and the second regions, a number of symbols before the first region and a number of symbols after the second region are same in the unit region, wherein the unit region is consecutively disposed by 4 times, and then consecutively disposed again by 4 times after a specific time interval within a half frame, and wherein the specific time interval is same with a time duration corresponding to the unit region.
13. A method performed by a base station (BS) configured to operate in a wireless communication system, the method comprising: 

a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be transmitted are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions, wherein the plurality of sets are separated from each other by a time duration, and wherein the time duration is identical to a length of the unit region in a time domain. 




transmitting, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be transmitted are included in a unit region, wherein a plurality of unit 
.


Claims 1, 7, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 11, 12 of U.S. Patent No. 10,470,144. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.  For comparison, see the table below.
Instant Application
US PAT. 10,470,144
1. A method performed by a user equipment (UE) configured to operate in a wireless communication system, the method comprising: 

receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; 

Wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region, wherein a plurality of unit regions comprising the unit region are the time duration is identical to a length of the unit region in a time domain.

in view of
6. wherein the half-frame comprising the plurality of unit regions is defined by 16 unit regions, and wherein the 16 unit regions in the half-frame are distributed in 4 sets of 4 adjacent unit regions in each set, with each set separated by an interval that is equal to a duration of a single unit region.


receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a time duration is identical to a length of the unit region in a time domain.

in view of
6. wherein the half-frame comprising the plurality of unit regions is defined by 16 unit regions, and wherein the 16 unit regions in the half-frame are distributed in 4 sets of 4 adjacent unit regions in each set, with each set separated by an interval that is equal to a duration of a single unit region.


Transmitting, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be transmitted are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions, wherein the plurality of sets are separated from each other by a time duration, and 


in view of
6. wherein the half-frame comprising the plurality of unit regions is defined by 16 unit regions, and wherein the 16 unit regions in the half-frame are distributed in 4 sets of 4 adjacent unit regions in each set, with each set separated by an interval that is equal to a duration of a single unit region.


transmitting, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols; wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be transmitted are included in a unit region, wherein a plurality of unit regions comprising the unit region are included in a half frame, wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions, wherein the plurality of sets are separated from each other by a time duration, and 

in view of
6. wherein the half-frame comprising the plurality of unit regions is defined by 16 unit regions, and wherein the 16 unit regions in the half-frame are distributed in 4 sets of 4 adjacent unit regions in each set, with each set separated by an interval that is equal to a duration of a single unit region.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over ETRI: “NR SS block and burst set composition”, 3GPP TSG RAN WG1 Meeting #88bis, R1-1704944, Spokane, USA, April 3-7, 2017 (hereafter ETRI) in view of NTTDoCoMo: “Discussion on SS block composition, SS burst set composition and SS block index indication for NR”, 3GPP TSG RAN WG1 Meeting #88bis, R1-1705705, Spokane, USA, April 3-7, 2017 (included in IDS; hereafter NTTDoCoMo).

Regarding Claim 1 (Currently Amended),
A method performed by a user equipment (UE) configured to operate in a wireless communication system, the method comprising: 

receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols [ETRI: p. 2; a SS block comprises of consecutive OFDM symbols; p. 3; based on the SS block index and the basic structure of SS burst set composition, a UE can identify OFDM symbol index as well as slot index in a radio frame; under the assumption that the number of OFDM symbols in a SS block is 4, this approach will provide enough possible SS block candidates within 10 ms; Sec. 1; the maximum number of SS blocks, L, within SS burst set may be carrier frequency dependent; for frequency range category # B (e.g., 6~60GHz), the number is TBD within L<=128]; 



However, ETRI does not teach that a plurality of sets respectively compris[es] 4 consecutive unit regions.

NTTDoCoMo teaches:
wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions [NTTDoCoMo: Sec. 3.1; Fig. 2(a); RAN1 has considered at least two frequency range categories with different maximum number of SS block, L, within SS burst set; Sec. 3.1; Fig. 2(a) shows example of SS block time locations with localized manner (i.e. four SS blocks within SS burst; multiple SS bursts within a period separated by a time-length equal to that of a SS block) ; Sec. 3.2; SS block index can represent exact time domain information such as OFDM symbol/slot index within SS burst set periodicity], 
Note:
The earliest priority date to be accorded to the limitation “a plurality of sets respectively comprising 4 consecutive unit regions” is 8/7/17, which is based teaching of total number of transmitted SSBs to be divided into SSB bursts, as shown in Fig. 3-10 and 
  
wherein the plurality of sets are separated from each other by a time duration [NTTDoCoMo: Sec. 3.1; Fig. 2(a) shows example of SS block time locations with localized manner; Sec. 3.2; SS block index can represent exact time domain information such as OFDM symbol/slot index within SS burst set periodicity], and 
Note:
The earliest priority date to be accorded to the limitation “the plurality of sets are separated from each other by a time duration” is 9/15/17, which is based on Applicant’s Provisional Application (62/558,872) that describes a periodicity of actually transmitted SSBs, as described in Embodiment 5-5 on p. 15.

wherein the time duration is identical to a length of the unit region in a time domain [NTTDoCoMo: Sec. 3.1; Fig. 2(a); RAN1 has considered at least two frequency range categories with different maximum number of SS block, L, within SS burst set; Sec. 3.1; Fig. 2(a) shows example of SS block time locations with localized manner (i.e. as per of Fig. 2(a), four SS blocks within SS burst and multiple SS bursts within a period separated by a time-length equal to that of a SS block); Sec. 3.2; SS block index can represent exact time domain information such as OFDM symbol/slot index within SS burst set periodicity]. 
Note:
The earliest priority date to be accorded to the limitation “the time duration is identical to a length of the unit region in a time domain” is 6/7/2018, which is based on PCT/KR2018/006448.  The earliest Applicant’s Provisional Application (62/558,872) merely describes a periodicity of actually transmitted SSBs, as described in Embodiment 5-5 on p. 15; which does not describe that separation between two of sets is identical to a length of the unit region in a time domain.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of ETRI and NTTDoCoMo in order to minimize UE measurement duration [NTTDoCoMo: Sec. 3.1].

Regarding Claim 2 (Currently Amended),
wherein the plurality of candidate SS/PBCH blocks are included within a frequency band greater than 6 GHz [ETRI: Sec. 1; the maximum number of SS blocks, L, within SS burst set may be carrier frequency dependent, for frequency range category #B (e.g., 6 ~ 60GHz), the number is TBD within L<=128]. 

Regarding Claim 5 (Currently Amended),
wherein, in the unit region, the plurality of candidate SS/PBCH blocks are distributed in a first region and a second region, wherein, in the unit region, a number of symbols between the first region and the second region is identical to a number of symbols before the first region, and wherein, in the unit region, the number of symbols before the first region is identical to a number of symbols after the second region [ETRI: 
Note:
In Fig. 3; SS bock # 1 is spread over 4 units of time.  There are four units of time before SS block #1 and four units of time after SS block # 5.  Moreover, there are four units of time between SS block #2 and SS block #4.  In this SS burst set, SS bock#1 and SS block #2 are contiguous, while SS block#4 and SS block#5 are contiguous.  

Regarding Claim 6 (Previously Presented),
wherein, for a subcarrier spacing of 120 kHz, the number of symbols is 4 [ETRI: Sec. 2.2; under the assumption that the number of OFDM symbols in a SS block is 4, this approach will provide enough possible SS block candidates within 10 ms; Table 1: Example of number of possible SS block candidates within 10ms; for subcarrier spacing of 120kHz, the number of possible SS blocks is 280 (i.e. 14 SS blocks within 0.5ms)]. 

Regarding Claims 7-8 and 11-12, which recite a user equipment (UE) operating in a wireless communication system having the same claim limitations as those in claims 1-2 and 5-6 above, the same rationale of rejection as presented for claims 1-2 and 5-6 is applicable.

Regarding Claim 13, which recites a method performed by a base station (BS) operating in a wireless communication system having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented for claim 1 is applicable.
 
Regarding Claim 14, which recites a base station (BS) operating in a wireless communication system having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented for claim 1 is applicable.

Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ETRI in view of NTTDoCoMo and further in view of Li (US 2019/0037509).

Regarding Claim 3 (Currently Amended),
In ETRI and NTTDoCoMo combination, ETRI teaches that each SS block will contain SS block index.  Based on the SS block index and the basic structure of SS burst set composition, a UE can identify OFDM symbol index as well as slot index in a radio frame [ETRI: Sec. 2.2], while NTTDoCoMo teaches that SS block index can represent exact time domain information such as OFDM symbol/slot index within SS burst set periodicity [NTTDoCoMo: Sec. 3.2].

However, ETRI and NTTDoCoMo do not teach that first symbols for the candidate SS/PBCH blocks within the half frame are indexed by [4, 8, 16, 20]+28*n, where n=0, 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18.

Li teaches:
wherein, for a subcarrier spacing of 120 kHz, first symbols for the plurality of candidate SS/PBCH blocks within the half frame are indexed by [4, 8, 16, 20]+28*n, where n=0, 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18 [Li: 0219; FIG. 17 and FIG. 18 give two specific examples of the mapping for SS/PBCH blocks in two consecutive slots (i.e., consecutive non-overlapping blocks of 28 symbols) for NR unlicensed; 278; for 120 KHz SCS slots that contain SS/PBCH block, the potential SS/PBCH block(s) can be from symbol #4 to symbol #11 in the first slot of 14 symbols; and at symbol #2 to symbol #9 in the second slot of 14 symbols, with the detailed locations provided the aforementioned embodiments; 220; 231] . 
Note:
The earliest priority date to be accorded to the limitation “first symbols for the candidate SS/PBCH blocks within the half frame are indexed by [4, 8, 16, 20]+28*n, where n=0, 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18” is 8/7/17, which is based teaching of 120KHz/240kHz SS block indexes, as described on p. 13 of Applicant’s Provisional App. (62/542,209).  Any of the Applicant’s earlier Provisional Applications (62/520,451; 62/520,705) do not provide support for the limitation.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of ETRI, NTTDoCoMo, and Li in order to in order to achieve reasonable synchronization/broadcasting performance [Li: 0306].

Regarding Claim 4 (Currently Amended),
In ETRI and NTTDoCoMo combination, ETRI teaches that each SS block will contain SS block index.  Based on the SS block index and the basic structure of SS burst set composition, a UE can identify OFDM symbol index as well as slot index in a radio frame [ETRI: Sec. 2.2], while NTTDoCoMo teaches that SS block index can represent exact time domain information such as OFDM symbol/slot index within SS burst set periodicity [NTTDoCoMo: Sec. 3.2].

However, ETRI and NTDoCoMo do not teach that first symbols for the candidate SS/PBCH blocks within the half frame are indexed by [8, 12, 16, 20, 32, 36, 40, 44]+56*n, where n=0, 1, 2, 3, 5, 6, 7, 8.

Li teaches:
wherein, for a subcarrier spacing of 240 kHz, first symbols for the plurality of candidate SS/PBCH blocks within the half frame are indexed by [8, 12, 16, 20, 32, 36, 40, 44]+56*n, where n=0, 1, 2, 3, 5, 6, 7, 8 [Li: 0241: in one embodiment, FIG. 21, FIG. 22, and FIG. 23 provide three specific examples of the mapping for SS/PBCH blocks across 4 consecutive slots (i.e., consecutive non-overlapping blocks of 56 symbols) for NR unlicensed, wherein the first two slots follow pattern 4 and the next two slots follow pattern 5. In addition, FIG. 21, FIG. 22 and FIG. 23 are applicable to 240 KHz SCS; 0424; for 240 KHz SCS slots that contain SS blocks, map 8 SS blocks across 4 slots of 56 symbols as follows: first candidate SS block is at symbol #8 to symbol #13, second candidate SS block is at symbol #14 to symbol #19; third candidate SS block is 
Note:
The earliest priority date to be accorded to the limitation “first symbols for the candidate SS/PBCH blocks within the half frame are indexed by [8, 12, 16, 20, 32, 36, 40, 44]+56*n, where n=0, 1, 2, 3, 5, 6, 7, 8” is 8/7/17, which is based teaching of 120KHz/240kHz SS block indexes, as described on p. 13 of Applicant’s Provisional App. (62/542,209).  Any of the Applicant’s earlier Provisional Applications (62/520,451; 62/520,705) do not provide support for the limitation.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of ETRI, NTTDoCoMo, and Li in order to in order to achieve reasonable synchronization/broadcasting performance [Li: 0306].

Regarding Claims 9-10, which recite the same claim limitations as those in claims 3-4 above, the same rationale of rejection as presented for claims 3-4 is applicable.

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive.

I.	Applicant argues regarding claim 1 on pages 7-9 of the Remarks section that NTT does not teach four consecutive unit regions, where a single unit region includes a plurality of candidate SS/PBCH blocks.  Moreover, NTT does not disclose that the four consecutive unit regions are included in a set, where different sets are separated from each other by the length of a single unit region.
Examiner’s Response:
ETRI and not NTT has been cited to teach “a single unit region includes a plurality of candidate SS/PBCH blocks”.  A single unit region has been mapped to ETRI’s SS burst set, as shown in Fig. 3 comprising SS block #1, #2, #4 and #5 for actual SS block transmission [ETRI: p. 4].  Moreover, the number of OFDM symbols in a SS block is 4 [ETRI: p. 3].  Specifically in Fig. 3; SS bock # 1 is spread over 4 units of time (corresponding to 4 OFDM symbols).  There are also four units of time before SS block #1 and four units of time after SS block # 5.  Moreover, there are four units of time between SS block #2 and SS block #4.  In this SS burst set, SS bock#1 and SS block #2 are contiguous (mapped to first region in the single unit region), while SS block#4 and SS block#5 are contiguous (mapped to first region in the single unit region).  ETRI mentions “periodicity of SS burst set” (meaning that a repeat of an SS burst set occurs at regular time interval) but does not explicitly show it [ETRI: p. 3].  
NTT has been brought in ETRI-NTT combination to teach explicitly SS burst set periodicity with localized manner as shown in Fig. 2(a) [NTT: Sec. 3.1].  NTT shows in Fig. 2(a) that there are multiple burst sets in one such localized designation within SS burst set periodicity (mapped to plurality of unit regions); and it is obvious to try to have  (US 2019/0037509).   Moreover, NTT envisages within SS burst set periodicity multiple such localized designations with regularized time duration in-between.  Given the dependency that time locations are specified per frequency band [NTT: Sec. 3.1], Fig. 2(a) has to be considered in view of that, resulting in multiple obvious to try permutations of time locations and durations within SS burst set periodicity.  As a result, multiple such localized designations within SS burst set periodicity with regularized duration in-between and where one such localized designation has multiple burst sets reads on “wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions … the plurality of sets are separated from each other by a time duration … the time duration is identical to a length of the unit region in a time domain. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468